Title: To Thomas Jefferson from Gideon Granger, 28 January 1805
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dear  Sir,
                     Washington Jany. 28th. 1805
                  
                  Nothing short of the most urgent necessity could have induced me to add one mite to the Thousand cares and difficulties, with which you are constantly surrounded. With Others, I have Kindred & Relatives, many of whom are respectable; and never to this moment have I solicited for either of them, or for myself, either public favor or office. The time has been when I thought no circumstance could induce me to the act. But the mind of man is frequently governed by events beyond his controul. What man will not bend to preserve his offspring and to secure the happiness of those he holds dearest in life? Those, for whom it is his duty to provide?
                  When, Sir, you Kindly offered to me the station I now hold in the Government, I stated to you the various objections which induced me to decline the appointment. I informed you of the demands held against me by Connecticut; of my fears that by yielding up my profession I should be rendered incapable of meeting the Interest of my debt; and at the same time I acknowledged my desire, after the sufferings inflicted upon me, at a future time to be noticed (if consistent with the public Interest) by some appointment in the line of my profession, adapted to my pursuits in life.—
                  My Letter was closed by an expression of my determination to conform to what you believed the public Interest had a right to demand of me.
                  In the end the office was accepted, and with regret a profession abandoned to which I had devoted my life with a peculiar fondness—a profession from which I derived my bread, and which, while health remained, was at least an Insurance against poverty and want—
                  The event has proved that my fears were well founded.
                  In addition to what I had foreseen, I have been visited with evils which I had not even contemplated. While I remained in the State, the little personal influence and professional knowledge I possessed, formed a sheild which protected me from Judicial Taxation. But since I have resided here, I have, for my political principles, as is known to my friends, and acknowledged by many of the federalists, paid a Tax or rather Taxes to the amount of more than Two Thirds of my whole salary. These added to the Interests of my debt have consumed a farm in Vermont as well as the one I owned in Suffield; also a seat in the center of the Town and all the personal property I possessed, or can calculate on; except what may arise from a compromise between the United States and the Georgia Claimants. The issue of this business is so very uncertain that no person situated as I am ought to calculate upon it, and let slip possibly the only opportunity to save himself from ruin.
                  Indeed, Sir, of all I possessed in New England when I came here nothing is left to me but less than Seventeen acres of land and my mansion house and out buildings which are not of considerable value: and even these are holden to respond One of those federal Taxes to the amount of something more than $2994 which was assessed upon me in Septr last.
                  For all these Taxes I never have received the value of a cent nor shall I ever till I go to my grave.—
                  In the Country, adjoining Lake Erie I am the Owner of a very valuable landed Estate which when bro’t into a productive condition, of which it is highly capable would remove my Embarrassments, and place me and those I tenderly love beyond penury. To manage this property myself while here, is impossible; to invest with plenary powers, any agent, is to hazard the last hopes of my family on the ability & Integrity of another; and at this time to retire to, or near the Country without personal property or the temporary means of support, is placing me in a situation which your feelings will easily lead you to comprehend.
                  Had I retired from Office in July 1803 when to you I suggested the wish, I then possessed sufficient personal and commandable property to enable Me to take a Stand in my profession in One of the Cities; or to have moved into the Country under comfortable circumstances—which at present is not the case.—
                  In this situation, tho’ with great reluctance I offer myself a Candidate for the Government of Michigan. Should I gain the appointment my station at Detroit will, by the Waters of the Lake enable me to have an easy access to my property, so as in a great degree to manage it in person. The Office will give me bread and that standing in the Country, which to me will be highly usefull—My knowledge of the Law qualifies me in some measure for the undertaking; and my public duties will lead me to a further knowledge of the Law; and thus enable me to return to the bar, if hereafter my circumstances should render it necessary.
                  The duties of my present office are of a different nature. Had it not been for the most intense application I should by this time have lost a great part of that Learning & Knowledge which had been acquired by fourteen years hard labor.—Nor is this all, I cannot give satisfaction.—
                  I could not have bro’t my mind to this Solicitation had it not been for an office less important than the One confided to me. I am sure you will not beleive me governed by motives of ambition or aggrandizement.—These operate on me, as, on Others—In the request I make I know full well that I sacrifice myself to my family: but the obligations of duty are higher than those of self gratification. You know me, Sir, as well as any other person living. You know what I had been and was when I came into office—What my public and private labors have been while here—and when judging upon me, you will certainly decide from what you know, and not from the hollow murmurs of annonimous Slander.—
                  If the office should be confered upon me,—to my country I trust I shall be a faithful Officer; to my family I shall furnish increased prospects of a competency, essential at least to the bed of sickness: and to my enemies I shall be dead. Neither their Jealousies, nor their vengeance will seek or annoy me in the rude forests of the Interior.
                  As I know Genl. Hull has been tho’t of for the Office my sense of propriety compels me to remark, that in case of his willingness to accept, I decline all competition with him and no consideration would induce me to accept the Office to his disappointment.
                  I am Young in this art, and my pen yields me that aid which my tongue would refuse—
                  Whatever may be the fate of this application, it cannot produce the least alteration in my ardent attachment to those noble principles for which we struggled, so long and so successfully; nor in my devotion to your personal prosperity and happiness. Your affectionate friend
                  
                     Gidn Granger 
                     
                  
               